Citation Nr: 1032073	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-03 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Veteran and his sister testified at an RO formal  hearing 
June 2009, and the Veteran testified at a video-conference Board 
hearing in July 2010.  Transcripts of those proceedings have been 
associated with the Veteran's claims file.

The issue of entitlement to service connection for a lower back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records fail to reflect any 
treatment for or diagnosis of a right foot disorder during 
service, and the Veteran denied having experienced any foot 
problems during service on his separation medical history report.

2.  The first diagnosis of the Veteran's claimed foot disorder, 
mycosis of the toenails of his right foot, is reflected in a July 
2004 VA treatment record, and in his July 2010 Board hearing, the 
Veteran testified that his right foot disorder has resolved.



CONCLUSION OF LAW

The criteria for service connection for a right foot disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in 
July 2005, which advised the Veteran of the criteria for 
establishing service connection, and which was sent prior to the 
initial adjudication of the Veteran's claim.  

Regarding VA's duty to assist, the Board finds that all relevant 
facts have been properly developed and that all available 
evidence necessary for equitable resolution of the issue 
dispositively addressed in this appeal has been obtained.  The 
Veteran's service and VA treatment records have been obtained, 
and the Veteran has not identified any relevant, available 
evidence that is not of record.  Additionally, the Veteran and 
his sister testified at an RO formal hearing, and the Veteran 
testified at a hearing via video-conference before the 
undersigned Veterans Law Judge.  However, the Board finds that 
VA's duty to provide an examination with regard to the Veteran's 
right foot disorder has not been triggered since the evidence of 
record fails to suggest that the Veteran has a current right foot 
disorder that is attributable to service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (holding that VA examinations 
are only warranted when medical evidence suggests a nexus but is 
too equivocal or lacking in specificity to support a decision on 
the merits).  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with active service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009).

A review of the record reflects that the Veteran is currently 
asserting that he incurred a right foot disability in the form of 
right foot onychomycosis (toenail fungal infection) during 
service.  The Veteran first advanced this theory of entitlement 
during his Board hearing, at which time he claimed that he had 
received treatment for his foot nail fungus during service.  
However, the Veteran's RO formal hearing testimony indicates that 
at that time, his claimed right foot disorder was actually a leg 
length discrepancy, as the evidence reflects that the Veteran's  
right leg is shorter than his left leg, which he reports required 
him to be treated with orthotics during service.  In this regard, 
the Board notes that a leg length discrepancy is not a foot 
disorder and will therefore not be addressed in this portion of 
the Board's decision.

The Veteran's service treatment records fail to reflect any 
treatment for or diagnosis of a right foot disorder during 
service, and at separation from service, the Veteran's feet were 
clinically assessed as normal.  Additionally, in his separation 
medical history report, the Veteran denied ever having 
experienced any foot trouble.

The Veteran's post-service treatment records reflect that he was 
treated for onychomycosis (referred to as toenail mycosis) in 
July 2004, approximately one year before he filed the instant 
claim.  However, during the Veteran's recent Board hearing, the 
Veteran testified that his onychomycosis has resolved.  

Given that the Veteran reports that his claimed right foot 
disorder, onychomycosis, has resolved, the evidence does not 
therefore reflect a present disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the 
absence of proof of a present disability, there can be no valid 
claim).  

However, assuming arguendo that the this is a recurrent 
disability and the Veteran does currently have onychomycosis of 
his right foot (as he reported that his onychomycosis was 
recurrent when he received treatment for this condition 
approximately one year before he filed the instant claim), the 
evidence of record does not suggest that the Veteran developed 
this condition during service.  The Board acknowledges that the 
Veteran is competent to report his right foot and toenail 
symptomatology during service.  See Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (a lay person is competent to report symptoms 
based on personal observation when no special knowledge or 
training is required).  Moreover, the Board will not necessarily 
discount the Veteran's report of experiencing right foot 
onychomycosis during service based on the lack of corroborating 
contemporaneous service treatment records.  See Buchanan v. 
Nicholson, 7 Vet. App. 498, 511 (1998), aff'd per curium, 78 F. 
3d 604 (Fed. Cir. 1996) (lack of contemporaneous medical evidence 
does not necessarily render lay evidence not credible).   

However, the Veteran's report that he experienced right foot 
onychomycosis during service is contradicted by his separation 
physical examination report that found no abnormalities of his 
feet and by his separation medical history report on which the 
Veteran denied having experienced any foot problems during 
service.  Moreover, the first treatment of record for 
onychomycosis is in 2004, approximately 37 years after service, 
and this considerable gap of any documented treatment for this 
disorder does not suggest a continuity of symptomatology.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000) (holding that service connection may be rebutted 
by the absence of medical treatment for the claimed condition for 
many years after service).   Furthermore, the Veteran's report of 
experiencing right foot onychomycosis during service has varied 
over time, as the Veteran initially reported his right foot 
disorder as a leg length discrepancy treated by orthotics during 
service.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) 
(finding a history, provided by a veteran, that had varied over 
time was not credible).  Thus, the credibility of the Veteran's 
reported in-service experiences is undermined by the 
contradictory evidence of record, and absent a credible account 
of an in-service injury or disease, there can be no valid claim.

Accordingly, given the lack of any credible evidence that the 
Veteran incurred a right foot disorder, claimed as right foot 
onychomycosis, during service; the Veteran's report that his 
claimed right foot disorder has resolved; and the lack of any 
medical evidence linking any currently diagnosed right foot 
disorder to service; the Board concludes that a basis for 
granting service connection for a right foot disorder has not 
been presented, and the Veteran's appeal of this issue is 
therefore denied.
 




ORDER

Service connection for a right foot disorder is denied.


REMAND

The Board finds that further procedural and evidentiary 
development is warranted before the Veteran's lower back disorder 
service connection claim may be adjudicated on its merits.

The Veteran contends that his current lower back disorder is 
attributable to in-service marching and other physical activities 
during service, which coupled with his leg length discrepancy, 
caused his current lower back disorder.  The Veteran reports that 
after complaining of lower back pain and having difficulty 
keeping up with his peers during basic training and Advanced 
Individual Training, he was treated with orthotics during 
service.  Specifically, the Veteran reports that his military 
boots were adjusted to add height to one heel and reduce the 
height of the other heel, and that this adjustment helped 
diminish his back pain, although not completing alleviating his 
back pain.

The evidence of record reflects a current diagnosis of a lower 
back disorder.  A statement from the Veteran's private treating 
chiropractor reflects that the Veteran has been diagnosed with a 
chronic lumbosacral sprain/strain with associated right sciatic 
radiculopathy, and the chiropractor states that the Veteran's 
unequal leg length (with his right leg being shorter than his 
left) complicates the Veteran's lower back disorder.  (The 
Veteran's VA treatment records reflect assessments of lumbago and 
chronic lower back pain, and thus are assessments of pain and not 
a specific lower back disorder.)

The evidence of record also reflects statements from the Veteran, 
his sister, and a fellow service-member reflecting their 
recollections that the Veteran experienced back pain and received 
related treatment during service.  In addition to the Veteran's 
statements reflecting his report of experiencing back pain in 
service and receiving a related footwear adjustment, the 
Veteran's sister testified that she remembered the Veteran's 
footwear having been adjusted during service and that the Veteran 
would write letters to their mother in which the Veteran would 
report experiencing back pain.  A statement from one of the 
Veteran's fellow service-member's reflects his recollection that 
the Veteran received treatment during service for his back pain 
and that his footwear was modified as a result of his complaints.  

The Board notes that the Veteran's service treatment records do 
not reference the Veteran's reported back pain treatment.  
Nevertheless, the Board will not necessarily discount the reports 
of the Veteran, his sister, and his fellow service-member 
reflecting that the Veteran experienced back pain during service 
and received related treatment based on a lack of documented 
treatment during service.  See Buchanan, 7 Vet. App. at 511 
(1998).     

Accordingly, given the evidence of record reflecting that the 
Veteran experienced back pain and received related treatment 
during service, coupled with evidence of a currently diagnosed 
lower back disorder, the Board concludes that the Veteran should 
be afforded a VA examination and medical opinion to assess 
whether any currently diagnosed lower back disorder had its onset 
in service or is otherwise attributable to service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (where medical evidence 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, an examination is 
warranted). 

Additionally, in his various hearings, the Veteran testified that 
the only back treatment provider whose records are currently 
available is his current treatment provider, the chiropractor Dan 
F. Vermaelen whose June 2009 statement is currently associated 
with the Veteran's claims file.  However, the treatment records 
from this provider are not of record, and attempts to obtain them 
should be made.  Furthermore, the Veteran's VA treatment records 
were last associated with the Veteran's claims file in January 
2006, and therefore any outstanding VA treatment records should 
be obtained.  38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the Veteran's VA 
treatment records from January 2006 to the 
present.

2.  With any assistance necessary from the 
Veteran, the AMC should attempt to obtain the 
Veteran's private treatment records from the 
Veteran's private treating chiropractor, Dr. 
Dan F. Vermaelen, Marksville Chiropractic 
Clinic, 410 N. Main, Marksville, LA 71351.

3.  Then, schedule the Veteran for an 
appropriate VA examination to determine the 
potential relationship between any currently-
diagnosed lower back disorder and service.    

The examiner should review the Veteran's 
claims folder, including the statements from 
the Veteran, his sister, and his fellow 
service-member stating that the Veteran 
experienced lower back pain during service, 
which was deemed to have been related to 
physical exertion coupled with the Veteran's 
leg length discrepancy, for which the Veteran 
received a modification in his military 
footwear.

The examiner is then asked to opine whether 
it is at least as likely as not that any 
currently diagnosed lower back disorder had 
its onset in service or is otherwise 
attributable to the Veteran's in-service 
activities.

A complete rationale should be provided for 
any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

4.	When the requested development has been 
completed, the claim should be readjudicated.  
If the claim remains denied, provide the 
Veteran with a supplemental statement of the 
case and allow an appropriate time for 
response.  Thereafter, the claim should be 
returned to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


